2017 IL App (1st) 142733


                                                                              FIRST DIVISION
                                                                              August 28, 2017



No. 1-14-2733

THE PEOPLE OF THE STATE OF ILLINOIS,                  )       Appeal from the
                                                      )       Circuit Court of
       Plaintiff-Appellee,                            )       Cook County.
                                                      )
       v.                                             )       No. 08 CR 15108
                                                      )
TOROLAN WILLIAMS,                                     )       Honorable
                                                      )       Carol M. Howard,
       Defendant-Appellant.                           )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justice Simon concurred in the judgment and opinion.
       Justice Mikva specially concurred, with opinion.

                                             OPINION

¶1     The defendant-appellant, Torolan Williams (hereinafter “defendant”), was charged with

five counts of first degree murder and one count of armed robbery. During the ensuing trial, the

State used historical cell phone site data and defendant’s own statement that he was a lookout to

implicate him in the crimes. After hearing all the evidence, the jury found defendant guilty on all

counts. The trial court sentenced him to life in prison for the five murders and 20 years in prison

for the armed robbery.

¶2     Defendant raises several issues on appeal. Defendant argues that (1) the trial court erred

in failing to suppress statements that he acted as a lookout because they were the product of

coercion, (2) the trial court erred in admitting the historical cell phone site records into evidence,

(3) the State improperly presented evidence concerning possible sentencing, (4) the State
No. 1-14-2733


violated a pretrial ruling concerning the use of the historical cell phone site records, and (5) he

suffered prejudice when the trial court referred to three of the verdict forms as “guilty forms.”

¶3      Based on the record before this court, the trial court did not err in admitting the historical

cell site records or incriminating statements, and defendant was not denied a fair trial.

¶4                                              JURISDICTION

¶5      On May 22, 2014, a jury found defendant guilty of five counts of first degree murder and

one count of armed robbery. On June 22, 2014, he filed a motion for a new trial. On August 15,

2014, the trial court denied defendant’s motion and sentenced him to life in prison on the murder

convictions and 20 years on the armed robbery conviction. Defendant timely filed his notice of

appeal on the same day. Accordingly, this court has jurisdiction pursuant to article VI, section 6,

of the Illinois Constitution and Illinois Supreme Court Rules 603 and 606, governing appeals

from a final judgment of conviction in a criminal case entered below. Ill. Const. 1970, art. VI,

§ 6; Ill. S. Ct. Rs. 603, 606 (eff. Feb. 6, 2013).

¶6                                              BACKGROUND

¶7      On appeal, defendant does not challenge the sufficiency of the evidence used to convict

him. We therefore only discuss the facts relevant to the disposition of this appeal.

¶8      On the night of April 22, 2008, Lakesha Doss, Whitney Flowers, Anthony Scales,

Reginald Walker, and Donovan Richardson were shot to death in a house at 7607 South Rhodes

Avenue in Chicago, Illinois. On the morning of June 9, 2008, defendant was at Northwestern

Hospital for the birth of his son when two Chicago police detectives arrested him in connection

with the murders.

¶9      Prior to trial, defendant filed a motion to suppress statements he made while in police

custody. The motion alleged that due to defendant’s “physical, mental, and psychological state,


                                                     -2-
No. 1-14-2733


the police refusal to allow Torolan to make a phone call coerced Torolan to make statements that

were not freely and rationally given.” At the hearing on the motion, Chicago Police Detective

Murphy testified that, upon arrival at Area 2 Police Headquarters, defendant was placed into an

interview room, advised of his Miranda rights, and indicated that he understood them. Miranda

v. Arizona, 384 U.S. 436 (1966). Defendant first requested to make a phone call at 10:08 a.m.,

which was denied. His second request was denied just after 11:00 a.m. At that time, Det.

Murphy, who was preparing defendant to be transported to a nearby location, told defendant that

he could make a phone call when he went to lockup. The detectives drove defendant to the area

of 69th and Martin Luther King Drive, and then returned to Area 2 around 1:00 p.m. At that

time, defendant agreed to take a polygraph. On the way to take the test, and while still shackled,

defendant jumped out of the officers’ vehicle and started running down the street. After returning

to Area 2, defendant stated he jumped out because he was trying to make a phone call.

¶ 10   At just after 2:00 p.m., defendant stated that his son was born prematurely after a risky

and complicated delivery. He told the detectives his son was being tested every 20 minutes due

to medical problems. Defendant informed the officers he knew who did it and would talk to a

State’s Attorney, but wanted to make sure his son was okay. The detectives declined his request

for a phone call again—his fifth request.

¶ 11   Shortly thereafter, defendant indicated that he had additional information about the

murders. In response, defendant was given his Miranda rights and again stated that he

understood them. Defendant asked to speak with a State’s Attorney and began speaking to

detectives about the offense. Defendant had denied any involvement, but during this

conversation, he stated that he had acted as a lookout for Michael King, who he claimed

committed the murders.


                                              -3-
No. 1-14-2733


¶ 12   At 5:45 p.m. Assistant State’s Attorney (ASA) Fabio Valentini arrived to speak with the

defendant. At around 6:30 p.m., defendant invoked his right to counsel and questioning ceased.

About a half-hour later, defendant experienced stomach pains, and detectives transported him to

Roseland Hospital. While at the hospital, and unknown to the detectives, defendant phoned a

friend, who then called an attorney. Attorney John Lyke testified that he went to Roseland

Hospital to see defendant but was not allowed entry to defendant’s room. Attorney Lyke left the

hospital without seeing defendant.

¶ 13   In its ruling on defendant’s motion to suppress, the trial court ruled that defendant’s

statement made prior to his invocation of counsel at 6:28 p.m. would be admissible because

defendant had not yet requested an attorney. The trial court suppressed the statements made at

the hospital because attorney Lyke was denied access to the defendant. The trial court also

suppressed statements made to the ASA later in the evening after the hospital.

¶ 14   Prior to trial, defendant also sought a Frye hearing on the State’s proposed use of cell

phone tower evidence. Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). The State sought to

use the cell phone records of Michael King and Arthur Brown to establish that their cell phones

had connected to cell towers near the crime scene at the time of the offense. The State argued

that the court did not need to hold a Frye hearing because there was nothing novel about the

technology or science at issue. The court heard testimony from FBI Agent Joseph Raschke

(hereinafter “Agent Raschke”) that cell phones connect to cell towers via radio waves and the

cell phone companies collect certain information during this process. Agent Raschke testified

that he used the records provided to plot King’s and Brown’s cell phones on a map. After hearing

this testimony, the court denied defendant’s request for a Frye hearing. The court ruled that

Agent Raschke could testify as to the location of the cell towers activated by the pair’s cell


                                              -4-
No. 1-14-2733


phones the night of the murders. The trial court would not let Agent Raschke testify as to the

exact location of the cell phones, or the precise coverage area of the connecting tower.

¶ 15   At trial, the State called Arthur Brown to testify concerning the events of the night of the

murder. He acknowledged that he signed a cooperation agreement with the State on May 24,

2015. Brown agreed to testify at King’s and defendant’s trials in exchange for pleading guilty to

one count of first degree murder for which he would serve 24 years in prison.

¶ 16   Brown explained that he and defendant were old high school friends. In April 2008,

Brown lived in Lansing, Illinois. On April 22, Brown and his friend, Michael McKeel, were in

Lansing drinking and smoking marijuana together. Eventually they ran out of drugs and decided

to drive into the city using McKeel’s car to buy more. After failing to find any, Brown called

defendant and asked him if he knew where he could get some “kush,” a high grade marijuana.

Defendant invited them to his home, and the pair drove to 71st and Eggleston. When they arrived

at defendant’s residence, defendant stated that he would call Michael King to see if King had any

kush. King told the group to meet him at 77th and Rhodes. When they arrived, defendant used

Brown’s phone to call King. Defendant left the car for several minutes and upon returning

informed the pair that he had a “sweet lick,” which Brown testified meant an easy robbery.

Defendant asked Brown to stay and assist, which Brown did.

¶ 17   Brown explained that about an hour later, defendant called from a number he did not

recognize. Defendant asked him to come down to the alley, and Brown went to the alley south of

76th off of Rhodes, where he observed King’s Ford Focus parked by a garage. Brown sat on the

steps of a nearby fire escape and waited. Eventually, King approached while carrying a flat

screen television. Brown identified this television as being part of the State’s evidence. Brown

then saw defendant carrying a duffle bag. Brown placed the television in the car along with three


                                               -5-
No. 1-14-2733


others. Brown explained that they formed an assembly line, with King and defendant bringing

items out of the house and Brown loading the goods. After they were done, the three drove back

to defendant’s place. In the car, defendant and King were talking and saying things like, “you’re

crazy, you’re crazy,” and “that was some crazy stuff that just went on.” Upon arriving back at

defendant’s house, defendant said they would split the goods in the morning.

¶ 18   Brown would identify several items at trial that he stated were also proceeds from the

robbery, including a Microsoft X-Box video game system and several pieces of jewelry. He

identified two watches and a pair of diamond stud earrings that defendant had given Brown as

proceeds from the robbery. Brown later pawned the items and the police recovered them along

with receipts with Brown’s name on them. Other witnesses identified the goods as having

belonged to the victims.

¶ 19   Brown eventually confronted defendant about the murders. Defendant told Brown that

when he entered the house, King had already killed everybody. King ordered him around and he

complied out of fear. On July 1, 2008, Brown was arrested for his involvement in the murders.

While first denying his involvement, Brown eventually acknowledged his role after being

confronted with the pawn receipts. While incarcerated, Brown had a conversation with defendant

in the stairwell in Division 10 of the jail. Brown wanted to know what really happened the night

of the murders, and defendant informed him they went into the house to rob it. Defendant

explained to Brown that during the robbery, defendant shot Donovan Richardson while he was

sitting on the couch and then shot one of the girls after she would not stop screaming. King then

shot the remaining victims.

¶ 20   Agent Raschke testified consistently with his pre-trial testimony. He explained that in

connection with this case, he reviewed call detail records for Arthur Brown and Michael King


                                              -6-
No. 1-14-2733


and plotted them on a map. He testified that cell phones generally connect to the closest tower

but this was not always the case. On cross-examination, he acknowledged that the information

does not allow for the conclusion that a phone was at a certain address. He admitted that while

the phone does normally connect to the closest tower, factors other than proximity can affect

signal strength and which tower a phone will use.

¶ 21   During closing argument, the defense asserted that the State had failed to meet its burden

of proof. Defense counsel argued that the State’s witnesses, particularly Brown, were not

credible. The State argued that its witnesses were credible and their testimony was backed up by

the cell phone records. In both closing and rebuttal, the State contended that the cell tower

evidence demonstrated that Brown was at defendant’s house before and after the offense, and

King came to defendant’s residence in the middle of the night after the offense, as well as later

the next morning. The State argued these records corroborated Brown’s account of events.

¶ 22   The jury convicted defendant of five counts of first degree murder and one count of

armed robbery. Defendant was sentenced to life in prison for the five counts of murder and a

consecutive term of 20 years for the armed robbery. Defense counsel filed a post-trial motion,

which the trial court denied.

¶ 23   Defendant timely filed his notice of appeal.

¶ 24                                          ANALYSIS

¶ 25   Defendant raises several issues on appeal: (1) the trial court erred in failing to suppress

all statements made while in police custody, (2) he was entitled to a Frye hearing on the cell

phone tower records evidence, (3) he was denied a fair trial by the State’s inclusion of a potential

sentence in its video tape evidence, (4) the State violated the trial court’s order regarding the use




                                                -7-
No. 1-14-2733


of the cell phone tower records, and (5) he was denied a fair trial when the court referred to three

of the verdict forms as “guilty forms” during the jury instruction phase.

¶ 26   In his first issue, defendant argues that the trial court erred when it declined to suppress

the statements he made prior to his invocation of his right to counsel. Defendant argues that the

denial of his request in this case constituted a violation of section 103-3 of the Code of Criminal

Procedure of 1963 (Code) (725 ILCS 5/103-3 (West 2016)) and a violation of his due process

rights requiring suppression of his implicative statements. After defendant was arrested, but

before he invoked his right to counsel later in the evening on June 9, defendant made several

requests to place a phone call, which were denied. Initially, defendant did not explain the reason

for making the phone call and only later stated it was to check on the status of his new born son.

Prior to his request for counsel at 6:28 p.m., defendant was given his Miranda rights four

separate times, and each time he indicated he understood those rights. The trial court suppressed

all statements made after defendant’s 6:28 p.m. invocation of counsel.

¶ 27   “[A] defendant in a criminal case is deprived of due process of law if his conviction is

founded, in whole or in part, upon an involuntary confession, without regard for the truth or

falsity of the confession [citation], and even though there is ample evidence aside from the

confession to support the conviction.” Jackson v. Denno, 378 U.S. 368, 376 (1964). “In

determining whether a statement is voluntary, a court must consider the totality of the

circumstances of the particular case; no single factor is dispositive. Factors to consider include

the defendant’s age, intelligence, background, experience, mental capacity, education, and

physical condition at the time of questioning; the legality and duration of the detention; the

presence of Miranda warnings; the duration of the questioning; and any physical or mental abuse

by police, including the existence of threats or promises.” People v. Richardson, 234 Ill. 2d 233,


                                               -8-
No. 1-14-2733


253-54 (2009). “[T]he test of voluntariness is whether the defendant made the statement freely,

voluntarily, and without compulsion or inducement of any sort, or whether the defendant’s will

was overcome at the time he or she confessed.” People v. Gilliam, 172 Ill. 2d 484, 500 (1996).

¶ 28   Constitutional suppression issues are reviewed under a bifurcated standard of review:

factual findings are reversed only if they are against the manifest weight of the evidence, but the

ultimate legal conclusion about whether suppression is warranted is reviewed de novo. In re

Christopher K., 217 Ill. 2d 348, 373 (2005).

¶ 29   Defendant also claims his statutory right under section 103-3 of the Code was violated.

This statute provides: “Persons who are arrested shall have the right to communicate with an

attorney of their choice and a member of their family by making a reasonable number of

telephone calls or in any other reasonable manner. Such communication shall be permitted

within a reasonable time after arrival at the first place of custody.” 725 ILCS 5/103-3 (West

2016). We note this statute contains no remedy for an alleged violation.

¶ 30   After reviewing the trial court’s ruling and the record from the suppression hearing, we

find no errors with the trial court’s handling of this matter. The totality of the circumstances

demonstrates that defendant’s unsuppressed statements were voluntarily given, despite the denial

of his requests to make a phone call. Defendant’s statements before his invocation of counsel

were voluntary, including the statement implicating him in the murders. While defendant’s

requests to use the phone were denied, defendant did not initially disclose the purpose of the

phone call, but later stated it was to check on the status of his new born son. We conclude, as did

the trial court, that denial of these requests did not render defendant’s statements involuntary.

¶ 31   Defendant had previous encounters with the criminal justice system, having pled guilty to

three misdemeanors and a violation of probation. The detectives allowed defendant to use the


                                                -9-
No. 1-14-2733


restroom and provided water to drink. Defendant received Miranda warnings four times before

requesting an attorney and each time indicated his understanding of those rights. After returning

to Area 2 following his escape attempt, defendant declined medical assistance. While defendant

claimed his requests for a phone call were to check on the condition of his new born son, who

was sick and in need of testing every twenty minutes, defendant did not inform the officers of

this fact until several hours into his custody. At the suppression hearing, defendant submitted no

records concerning his son’s condition at the time or why the tests were being carried out.

¶ 32   In finding the unsuppressed statements were voluntarily made, we find those cases relied

on by defendant to be readily distinguishable. We reject his reliance on Haynes v. Washington,

373 U.S. 503 (1963). While acknowledging that like the defendant in Haynes, our defendant was

denied access to a phone call, the other facts of this case distinguish it from Haynes. In Haynes,

the record established that defendant was held incommunicado for 16 hours before confessing.

Id. at 504. This detention continued for another five days while the police attempted to obtain a

written confession. Id. Unlike the Haynes defendant, our defendant was in custody for less than

five hours before making an incriminating statement. Our defendant, unlike in Haynes, was

advised of his rights while in custody several times and each time indicated he understood those

rights. Moreover, unlike Haynes, the facts of this case do not demonstrate that defendant’s will

was overborne. Id. at 513 (confession was obtained in an atmosphere of substantial coercion and

inducement created by statements and actions of state authorities).

¶ 33   Defendant’s reliance on People v. Westmorland, 372 Ill. App. 3d 868 (2007) and United

States v. Ramirez, No. 14-617, 2015 WL 4393744 (D.N.J. 2015), is also misplaced. In

Westmorland, the defendant was a 17-year old juvenile, who the trial court found to be

immature, frightened, and wide-eyed for his age, which suggested vulnerability to police


                                              - 10 -
No. 1-14-2733


pressure. 372 Ill. App. 3d at 879. Our defendant shares none of the same physical or mental

characteristics as the Westmorland defendant.

¶ 34   In Ramirez, the district court found defendant’s statements to be involuntary where he

was denied access to information concerning his gravely ill son who had been transported to the

hospital immediately prior to his arrest. 2015 WL 4393744 at *3. In Ramirez, defendant’s son’s

condition was so dire that defendant’s cell phone received almost 70 texts and calls from his wife

and mother-in-law during the custodial interview. Id. at *6. The district court noted that the

circumstances would create a “tremendous amount of psychological pressure upon a parent.” Id.

The defendant, who did not speak English, testified that he believed that if he cooperated he

could leave to see his son. Id. A review of the video of defendant’s interrogation does not show

anything close to the kind of extreme circumstances that were present in Ramirez.

¶ 35   In conjunction with a finding of voluntariness, we find no violation of defendant’s rights

under section 103-3. In People v. Prim, our supreme court stated that the purpose of this statute

is to “permit a person held in custody to notify his family of his whereabouts and to notify them

of the nature of the offense with which he is charged so that arrangements may be made for bail,

representation by counsel and other procedural safeguards that the defendant cannot accomplish

for himself while in custody.” 53 Ill. 2d 62, 69-70 (1972). At no time prior to his invocation of

counsel did defendant state the phone call was to request an attorney or inform his family of his

location so they could provide an attorney. Defendant also does not fit the profile of an adult in

need of familial assistance while in police custody. See People v. Green, 2014 IL App (3d)
120522, ¶ 58 (rejecting reliance on section 103-3 because defendant exhibited none of the

characteristics of an individual requiring familial assistance while in police custody). We adhere

to Prim that the purpose of the statute is to ensure access to counsel and other procedural safe


                                                - 11 -
No. 1-14-2733


guards while in custody, and based on this, defendant’s right under section 103-3 was not

violated.

¶ 36    Based on the totality of the circumstances, we agree with the trial court that the

statements made at Area 2 prior to the request for counsel were voluntary. We therefore find no

error in the trial court’s ruling concerning defendant’s motion to suppress.

¶ 37    In the next issue, defendant argues that the trial court erred in denying his motion for a

Frye hearing concerning the use of the historical cell phone tower records. Before this court,

defendant argues that cell phone tower records do not meet the required Frye standard to be

admitted in an Illinois court. The State points to People v. Fountain, 2016 IL App (1st) 131474, a

recent case where this court addressed this exact issue and determined the trial court did not err

in denying a Frye hearing. It held that the reading coordinates of cell sites from phone records

and plotting them on a map is not a scientific procedure or technique implicating Frye. Id. at

¶ 58.

¶ 38    In Illinois, expert testimony of scientific evidence is admissible when it is “sufficiently

established to have gained general acceptance in the particular field in which it belongs.”

(Internal quotation marks omitted). In re Commitment of Simons, 213 Ill. 2d 523, 529 (2004).

Our supreme court has recognized that “the Frye test is necessary only if the scientific principle,

technique or test offered by the expert to support his or her conclusion is ‘new’ or ‘novel.’ ”

People v. McKown, 236 Ill. 2d 278, 282-83 (2010). “Once a principle, technique, or test has

gained general acceptance in the particular scientific community, its general acceptance is

presumed in subsequent litigation; the principle, technique, or test is established as a matter of

law.” Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 79 (2002) abrogated on

other grounds by Simons, 213 Ill. 2d at 530. A court may determine the general acceptance of a


                                               - 12 -
No. 1-14-2733


scientific methodology either: “(1) based on the results of a Frye hearing; or (2) by taking

judicial notice of unequivocal and undisputed prior judicial decisions or technical writings on the

subject.” People v. McKown, 226 Ill. 2d 245, 254 (2007). The inquiry under Frye is the general

acceptance of a methodology, not its application to a particular case. Donaldson, 199 Ill. 2d at

77.

¶ 39     We agree with the State and this court’s prior ruling in Fountain that a Frye hearing was

not required because the information conveyed is not the result of new or novel scientific

principles. Agent Raschke testified that a cell phone uses radio signals to connect to cell towers,

which is generally but not always the closest tower to the cell phone. Once the phone’s radio

signal connects to the tower, the company records some basic information about the call, such as

phone numbers involved, the length of the call, and the identification of the connecting tower.

Agent Raschke explained that if the dialing phone is unable to make the initial connection, no

record is made. Agent Raschke uses these records and plots the call and corresponding tower on

a map.

¶ 40     The State introduced the evidence not to show an exact location but that the cell phones,

and by implication their owner, were in the vicinity of the crimes during the relevant time period.

Defendant makes no argument concerning the cell companies’ ability to accurately record the

stated information, nor does he argue that the use of radio waves are in some way “new” or

“novel.” Defendant’s argument that this method represents the least accurate way in estimating a

cell phone’s location goes toward the weight to be given to this type of evidence, not its

admissibility. Accordingly, we find no reason to depart from Fountain and the trial court did not

err in denying defendant’s motion for a Frye hearing. Fountain, 2016 IL App (1st) 131474, ¶ 58.




                                               - 13 -
No. 1-14-2733


¶ 41     Lastly, defendant argues that the discussion of a possible sentence contained within the

interrogation video shown to the jury unfairly prejudice him. Additionally, he argues that the

State made improper arguments during closing statements in violation of the trial court’s order

concerning the use of the cell tower records and the trial court’s referral to three verdict forms as

“guilty forms” was prejudicial. He argues each sub-issue, on its own, warrants remand for a new

trial.

¶ 42     In the first sub-issue, while the State should not have included any discussion of a

possible sentence defendant could have received in the interrogation video, we conclude the

sentencing discussion in this case did not prejudice the defendant so as to require a new trial. Our

supreme court has stated that it is not proper for a prosecutor to make arguments unsupported by

the evidence, but comments concerning sentencing do not mandate a new trial unless they fall

into two narrow categories. People v. Sutton, 316 Ill. App. 3d 874, 893 (2000) (providing that

improper comments or remarks are not reversible error unless they are a material factor in the

conviction or cause substantial prejudice to the accused). When a defendant alleges prosecutorial

misconduct, the court reviews the comments in their entirety and “allegations of improper

comments must be placed in their proper context.” Id.

¶ 43     The allegedly improper statement on sentencing occurred when the State published the

police interrogation video with the defendant. During the exchange, defendant had a discussion

with ASA Valentini about possible sentences and the following exchange occurred:

                “DEFENDANT: What’s the minimum, what’s the minimum sentence?

                ASA VALENTINI: For first degree murder, 20 years in prison.

                DEFENDANT: And the maximum is death?

                ASA VALENTINI: Right.”


                                               - 14 -
No. 1-14-2733


While such an exchange should not have been heard by the jury, its inclusion did not result in

substantial prejudice to the defendant. During the trial, the ASA did not discuss any possible

sentence or what impact the jury’s verdict would have on any possible punishment. As the trial

court noted, the sentencing discussion is not accurate. When defendant went to trial in 2014,

Illinois had already abolished the use of the death penalty. Importantly, the trial court also

admonished the jury to disregard the entire discussion concerning the possible sentence

defendant faced. The trial judge explained that the court would impose sentence only if a guilty

verdict was returned. Prior to jury deliberations, the trial court again instructed the jury to not

concern themselves with any possible sentence.

¶ 44   Defendant’s reliance on People v. Sutton (316 Ill. App. 3d 874 (2000)) is misplaced. In

Sutton, this court found it to be reversible error where the prosecutor argued to the jury that any

verdict other than first degree murder would let the defendant walk away. Id. at 894 (defendant

had been charged with both first and second degree murder). Unlike Sutton, the comment on

sentencing in this case did not direct the jury to find defendant guilty of the most significant

charge in order to prevent him from walking away or that finding him guilty of a less charge

would be a “slap on the wrist.” Id.; People v. Crossno, 93 Ill. App. 3d 808, 823-24 (1981)

(defendant prejudiced by improper statement that a conviction on a lesser offense would be a

slap on the wrist). Within this context, we do not consider the sentencing comment to have been

so prejudicial to have denied him a fair trial nor, given the evidence, did it represent a material

factor in his conviction.

¶ 45   Next, defendant argues that the State violated the trial court’s pretrial order concerning

the use of the cell phone tower records when it made certain comments during closing

statements. After reviewing the record, defendant failed to properly preserve this issue for review


                                              - 15 -
No. 1-14-2733


by failing to object when the comments were made and by failing to include it in his posttrial

motion.

¶ 46   In order to preserve an alleged error for review, Illinois law requires both a trial objection

and a written posttrial motion raising the error. People v. Enoch, 122 Ill. 2d 176, 186 (1988). By

failing to object at trial, a defendant may waive the right to raise certain errors later. Sutton, 316
Ill. App. 3d at 893. By failing to contemporaneously object at trial, a party denies the trial court

the opportunity to correct errors immediately, and may gain the advantage of obtaining a later

reversal through the failure to act. People v. Carlson, 79 Ill. 2d 564, 577 (1980).

¶ 47   Defendant points to five excerpts from the State’s closing argument that he alleges

violated the trial court’s pretrial order concerning the use of the cell phone tower records but the

record shows no contemporaneous objection. While defendant claims he raised the issue in his

posttrial motion, the cited argument pertains to the issue on the admissibility of the cell phone

tower evidence under Frye, not the State’s comments on them during closing. See People v.

Witherspoon, 33 Ill. App. 3d 12, 21 (1975) (failure to allege errors in motion for new trial results

in waiver). The trial court was in the best position to enforce an order it made orally prior to the

start of trial. By failing to either contemporaneously object or raise the issue in a posttrial

motion, the defendant deprived the trial court of an opportunity to correct any violation by the

State. Thus defendant has waived review of the issue on appeal and we will not consider it.

¶ 48   Finally, defendant argues that the trial court’s reference to three of the verdict forms as

“guilty forms” during the instruction phase of trial also prejudiced him and resulted in an unfair

trial. When the trial court provided the jury with the applicable instructions, the trial court

referred to the verdict forms for the murders of Reginald Walker, Anthony Scales, and Whitney

Flowers as “guilty forms.” Normally, defendant would have waived review of the issue because


                                                - 16 -
No. 1-14-2733


no contemporaneous objection was made and he did not address it in the posttrial motion,

however, Illinois Supreme Court Rule 451(c) provides that substantial defects in criminal

instructions are not waived by the failure to object “if the interests of justice require.” Ill. S. Ct.

R. 451(c) (eff. Apr. 8, 2013). This rule is coextensive with the plain error rule and the analysis is

the same. People v. Piatkowski, 225 Ill. 2d 551, 564 (2007).

¶ 49   The plain error doctrine allows a reviewing court to consider an unpreserved error “when

(1) a clear or obvious error occurred and the evidence is so closely balanced that the error alone

threatened to tip the scales of justice against the defendant, regardless of the seriousness of the

error, or (2) a clear or obvious error occurred and that error is so serious that it affected the

fairness of the defendant’s trial and challenged the integrity of the judicial process, regardless of

the closeness of the evidence.” Id. at 565. Under the plain error rule, we consider whether any

error has occurred at all. People v. Lewis, 234 Ill. 2d 32, 43 (2009). We therefore turn to whether

an error occurred before considering it under the plain error doctrine.

¶ 50   Illinois law requires the trial court to ensure that the jury is “properly instructed on the

elements of the crime charged, on the presumption of innocence and on the question of burden of

proof.” People v. Sanders, 129 Ill. App. 3d 552, 563 (1984). A defendant has the right to a fair

and impartial trial “free from influence or intimation by the trial court.” People v. Sprinkle, 27
Ill. 2d 398, 402 (1963). Jurors carefully watch trial judges, and even the slightest word “ ‘may

prove controlling.’ ” People v. Mitchell, 228 Ill. App. 3d 167, 169 (1992) (quoting People v.

Marino, 414 Ill. 445, 450-51 (1953)). A failure to instruct the jury in the above three concepts

serves to deprive a defendant of a fair and impartial trial. People v. Williams, 120 Ill. App. 3d
900, 904 (1983). It is the defendant’s burden to demonstrate prejudice resulting from an alleged

instruction error. People v. Wells, 106 Ill. App. 3d 1077, 1086 (1982).


                                                - 17 -
No. 1-14-2733


¶ 51    This record is markedly different from People v. Sanders (129 Ill. App. 3d 552 (1984))

and People v. Mitchell (228 Ill. App. 3d 167 (1992)), cited by the defendant. In Sanders, this

court found the trial court’s comments to be reversible error because “not only were the

attempted murder instructions contradictory, they incorrectly set forth the burden of proof.” 129
Ill. App. 3d at 564. In Mitchell, we granted the defendant a new trial because the trial court had

made at least six highly prejudicial remarks that attacked defendant’s theory of the case,

evidence, and the defense attorney. 228 Ill. App. 3d at 169-70. The Mitchell court also found the

trial court gave inconsistent rulings of law in favor of the State. Id. at 171.

¶ 52    When viewed within the entire context of the jury instruction phase, we conclude that the

trial court’s reference to “guilty forms” does not constitute to a clear or obvious error resulting in

prejudice to the defendant. The court began the instruction phase by stating that “no ruling or

remark which I have made do I mean to indicate any opinion as to the facts or as to what your

verdict should be.” The court then informed the jury that the defendant had pled not guilty to

both the first degree murder and robbery charges. The trial court continued that the defendant is

“presumed innocent of the charges against him” and “this presumption remains with him

throughout every stage of the trial and during your deliberations.” The court told the jury the

State had the burden of overcoming this presumption and defendant was not required to prove

his innocence. The trial court then correctly provided the required elements the State needed to

prove in order to obtain a first degree murder conviction. It was explained that these elements

needed to be proven for each of the decedents the State alleged defendant murdered. Notably, on

appeal, defendant does not argue that the core concepts discussed in Sanders were not all

correctly provided to the jury. Sanders, 129 Ill. App. 3d at 563.




                                                 - 18 -
No. 1-14-2733


¶ 53   The court discussed the verdict forms that it would provide the jury. The court told the

jury that it would be provided with a guilty and not guilty form for each charged offense. The

trial court then read each verdict form to the jury. It is during this discussion that the court

misspoke. When discussing the verdict forms for the murders of Reginald Walker, Anthony

Scales, and Whitney Flowers, the court mistakenly referred to the forms as “guilty forms.”

Despite this misspeak, the transcript shows the court informed the jury they would receive a

guilty and not guilty form for those decedents. The court closed by noting a guilty and not guilty

form would be provided for the armed robbery. While the trial court should not have made such

a reference, we conclude the statements do not amount to a clear or obvious error requiring a

new trial.

¶ 54                                          CONCLUSION

¶ 55   For the foregoing reasons, we affirm defendant's five convictions for first degree murder

and one conviction for armed robbery.

¶ 56   Affirmed.



¶ 57   JUSTICE MIKVA, specially concurring in part.

¶ 58   I join in the court’s opinion in all respects, with the exception of supra ¶ 35. I do not

believe that the police complied with their obligation under section 103-3 of the Code of

Criminal Procedure of 1963 (725 ILCS 5/103-3 (West 2014)). Section 103-3(a) requires:

                “Persons who are arrested shall have the right to communicate with an attorney of

                their choice and a member of their family by making a reasonable number of

                telephone calls or in any other reasonable manner. Such communication shall be

                permitted within a reasonable time after arrival at the first place of custody.” 725


                                               - 19 -
No. 1-14-2733


                ILCS 5/103-3(a) (West 2014).

¶ 59   As the majority acknowledges, after having made four other requests for a phone call

during his over four hours in custody, defendant made a fifth request for a phone call at 2 p.m.,

in which he made clear that he wanted to use the phone call to assure that his son, who was being

tested every 20 minutes due to medical issues, was okay. While the majority is correct that our

supreme court has noted that the purpose of the statute is to allow a person in custody to notify

family of the arrest so that the family might provide an attorney or make arrangements for bail,

the plain language of the statute is not limited to phone calls that are made for this purpose. It

was simply not reasonable to refuse defendant’s repeated requests for a phone call to inquire

about the medical condition of his son.

¶ 60   However, as the majority points out, the statute does not contain a remedy and defendant

relies on the statutory violation only as evidence that his statement was involuntary. Given the

totality of circumstances in this case, I agree with the majority that the trial court did not err in

finding that it was not.




                                               - 20 -